Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.1 Page 1 of 20

rm

©)
UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF MICHIGAN

DENVER GOREE, #111992

Plaintiff-Appellant
V Case:2:19-cv-10869
. Judge: Drain, Gershwin A.
MJ: Davis, Stephanie Dawkins
MICHIGAN PAROLE BOARD Filed: 03-25-2019 At 02:42 PM
Defendants~-Appellees PRIS GOREE VS MICHIGAN PAROLE BOARD

/ (DP)

 

Michigan Department of Attorney General
Corrections Division

P.O. Box 30217

Lansing, Michigan 48909

 

Denver Goree, #111992

Plaintiff in pro. per

2500 S. Sheridan Drive

Muskegon Heights, Michigan 49444

42 U.S.c.8 1983
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.2 Page 2 of 20

TABLE OF CONTENTS

Table of ContentS .ccevcssvreccsvseevreseseevere

cee e ss ccccescceed

Index of AUthoritdies.ssccccccccccccvccccccerecsesseccsccceseeedd

Praecipe For Hearing... .ceccesecsecveveceacs

cee c cc cesccceseeekil

Issue Lec ccnrnccnnesnnenrennsneeesere

eneoereeeR eee aee weccececcceelw4

Issue gece cere remem e eee meee ee seeeee

cece ccc cece ccc r cece sense ee IO

Relief Requested... cccecessecserevscvees

cece c cece eevee eee esecel
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.3 Page 3 of 20

INDEX OF AUTHORTIES

Exhibit A Guidelines
Exhibit B Parole Board's Executive Session
Exhibit C Commutation Score Confirmed

Exhibit D Policy Directive PD-DWA-4512
Ex Post Facto Clause Const. 1963, Art 1 Sec, 10

Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 60 L.ed 668,
99 S. ct. 2100 (1979)
Michigan Const. 1963, Art 1, Sec. 17

Public Act of 1953, Amend in 1966, effective date July 11, 1966
United States Const. Amend 5
United States Const. Amend 6
United States Const, Amend 14

United States Ex Post Facto Clause Sec, 9 C13
Wilkinson v. Austin, 125 S.ct 2384 (2005)

Wilkinson v. Dotson, 544 U.S. 74 (2005)

Authorities:
MCLA 24.207 (K); 791.202, 791.204, 791.232, and 791.244.

ii
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.4 Page 4 of 20

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF MICHIGAN

DENVER GOREE, #111992
Plaintiff-Appellant

V. U.S. District Court

MICHIGAN PAROLE BOARD Rastern District
Defendants-Appellees

TO: The Court Clerk
United States District Court
Eastern District of Michigan
231 W. Lafayette Blvd.
Detroit ,Michigan 48226

PRAECIPE FOE HEARING

Dear Clerk:
Please take Notice, that the enclosed material is comprised
of a Civil Complaint. Please place this matter upon this
Honorable Court's Calendar to be heard as the business of

this Honorable Court will permit.

Respectfully Submitted,

alt) KID

Denver Goree

1ii
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.5 Page 5 of 20

ISSUE 1

THE MICHIGAN PAROLE BOARD VIOLATED THE PLAINTIFF'S PAROLE PRO-
CEDURES AND DENIED HIM OF A PROTECTED LIBERTY INTEREST THAT
GOES CONTRARY TO THE DUE PROCESS CLAUSE OF THE MICHIGAN CONST.
1963, ART 1, SEC. 17 AND THE 5th 6th AND 14th AMENDMENT OF THE
UNITED STATES CONSTITUTION, AND EQUAL PROTECTION UNDER THE LAW.

The 5th Amendment of the United States Constitution in part
to wit:

....nor shall any person be deprived of life,

liberty or property without due process of law;
The Plaintiff asserts that he was deprived of a commutation pro-
cess during a transitional period when the Michigan Parole Board

was replaced by new members in 1992.

Prior to the change, on or about January of 1983, when the Plain-
tiff had served approximately fourteen (14) years. The Michigan
Parole Board held an executive session and decided by a majority
vote, under attest to release the Plaintiff after the service of

twenty-two (22) years. (See exhibit B)

When the Plaintiff was granted a confirmed commutation score of
twenty-two (22) years. (See exhibit C) The Parole Board had the
authority and jurisdiction under Public Act of 1953, an amended
in 1966, and the effected date took place on July 11, 1966 which
is the statue that governs MCLA 791.204, which states in part

to wit:
 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.6 Page 6 of 20

Sec. (4) subject to constitutional powers vested in the executive
and judicial department of the state, the department shall have
exclusive jurisdiction of the following (B) pardons, reprieves,

commutations, and paroles.

The Policy Directive PD-DWA-4512 (See exhibit D) was implemented
by the Michigan Parole Board and authorized by the statue because
the parole board had exclusive jurisdiction to do so, which

States in part to wit:

"The guidelines shall be the basis for the Boards
decision to refer most cases to the Governor with

a recommendation for commutation".

The parole board may at any future time revise the
guidelines or grid as it deems appropriate, but any
prisoner who has already entered the system and re-
ceived a recommendation date under one form of the
guideline may not have that date delayed by any
later revision of this kind’.

It is clear, that both statue and Policy are written under man-
datory language, and where such language exists, a prisoner has
a legitimate expectation of parole or "liberty interest" that
cannot be denied without due process. Greenholtz v. Nebraska
Penal Inmates, 442 U.S. at 11-12, U.S. 1, 60 L.ed 668, 99 S.ct
2100 (1979).

The Plaintiff contends that once he received a receipt from the
chairman of the parole board that his commutation score was con-
firmed. (See exhibit C) That confirmation gave the Plaintiff a
"protected liberty interest" in attaining release on parole.

Greenholtz v. Nebraska. Supra.
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.7 Page 7 of 20

In Wilkinson v. Austin, 125 S.ct 2384 (2005) The United States
Supreme court held:
"A liberty interest protected by the Fourteenth
Amendment Due Process Clause may arise from the
constitution itself, by reason of guarantees
implicit in the word "liberty" or it may arise

from an expectation or interest created by the
state laws or policies".

The Plaintiff would like to also emphasize that constitutional
law 254.1 clearly states:
"Once the state imposes limitations on its own
discretion and requires that a specific standard

prevail for decision making it creates a liberty
interest”.

Moreover, the decision by the parole board to proceed with a
recommendation for commutation was an entitlement because the
Statue was created by the legislators of the state, and imple-

mented by state actors under mandatory language.

The Plaintiff would like to stress to this Honorable Court that
if the promugated rules and procedures were violated in the
statue that governs commutations. Then clearly the Plaintiff's
Procedual Due Process were also violated by the parole board who

failed to uphold the statue.

The Plaintiff is fully aware that he doesn't have a constitutional

right to a parole.
 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.8 Page 8 of 20

But it is clear, that under the statue which was legal at the
time it was committed, and written under mandatory language,
and the decision to proceed with a recommendation for a com-
mutation was made by the Michigan Parole Board who created the
expectation of parole or "liberty interest" in the first place.
Then clearly, the Plaintiff had a right to that process, but

that process was abridge by the parole board.

In conclusion, it is well settle law that a prisoner is bound to
the law in effect when the crime was committed. See Wilkinson v.

Dotson, 544 U.S. 74 (2005).

Therefore, and for the above reasons, and the fact that the
Michigan Parole Board violated clearly established law within
their own statue that governs commutations. Then, they are

responsible for depriving the Plaintiff's procedural Due Process;

and a protected liberty interest that goes contrary to the
Michigan Const. 1963, Art 1, sec. 17 and the 5th 6th, and 14th
Amendment of the United States Constitution and equal protection

under the law.
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.9 Page 9 of 20

ISSUE 2

THE MICHIGAN PAROLE BOARD VIOLATED CLEARLY ESTABLISHED LAW SET
FORTH IN THE EX POST FACTO CLAUSE BY IMPLEMENTING NEW RULES AND
REGULATIONS TO PAROLE PROCEDURES THAT GOES CONTRARY TO BOTH
MICHIGAN CONST. 1963, ART 1, SEC. 10, AND THE UNITED STATES
CONST. SEC. 9 C13.

When the second parole board took office in 1992. They implement-
ed a new policy that "Life Means Life" after the Plaintiff had
completed the twenty-two (22) years that was requested by the

previous parole board at their executive session.

The new rules and amendments by the second parole board violates
the ex post facto clause where such change has caused the Plain-

tiff a significant risk of increased punishment.

The Plaintiff has now served a total of fifty (50) years after
receiving multiple five (5) year flops starting from 1992 thru

2017 with no explanation other than "No Interest".

The Plaintiff firmly states that he has suffered a great deal of
hardship after expecting a different outcome from his superiors.
To be told that you're going home after the service of twenty-two
years. Then you're still incarcerated after fifty years, goes

beyond cruel and un-usual punishment.
 

 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.10 Page 10 of 20

Now it appears that the Plaintiff is the subject of a "Double
Standard" whereas, he is now expected to honor "Life Means Life"
When in fact, the Policy he was previously under was disregarded,
and in violation of the ex post facto clause, and equal pro-

tection under the law.
 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.11 Page 11 of 20

RELIEF REQUESTED

To Sue the Michigan Parole Board in their individual capacity
in the amount of 1.5 million for violating the Plaintiff's

Due Process under Wilkinson v. Dotson, 544 U.S. 74 (2005).

And to proceed with a recommendation for a commutation, or
discharge the Plaintiff from custody, or whatever this

Honorable Court deems appropriate.

Respectfully Submitted,

L 0.

#111992
Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19/ PagelD.12 Page 12 of 20#xHIBIT,

 

MICHIGAN DEPARTMENT OF CORRECTIONS CS$0-452B
COMMUTATION AND LONG TERM RELEASE GUIDELINES — HOMICIDE

 

Prisoner's Name:_______+_—=_—sGoree, Denver No.: B 111992,
Ce Sprang Date: 1 2-26~81 ._._ Institution: SPSM-North

 

Scored by:
Reviewed by Parole Board, Initials: Date:

PRIOR CRIMINAL HISTORY SCORE

 

  

   
 
 

 

   

 

   

 
   
 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Juvenile History Totals same Prior Prison Term Fotats
= SO cece cece cee ees tee cnnes een eae reeeeeteseetabeteegcteas . FO ,
6 None bee cee eece ne ueteee sees anes ener es =o 4
One 2 2
Adult =2 “2 Two or More .... =3 = -
Tw or wore sucn Acts 23 ~~
; Prior Adult Probation, CRP,
Aault Misdemeanors - Assauitive Gnly or Parole Revocations i
TWO OF LESS cleceeceeceeees a =0 /) None =6 t
= on =. .
Pnres or ivicre = We One or More .. el Sanat
Prior Jai! Terms On Probation, CRP Status, or_
=O x Parole at Time of Instant Offense :
Two or Three .. =1 fi =a j
Four or More =2 Nf Sl ob -
Prior Fetony Convictions Total History Score c
None =0 (OQ — 15) x —
ane wo. : =} Me :
TWO iseesenccnees : =2 i
Three or More .... : =3 i
if any of above involved Assauitive
Behavior Add +1 ae
OFFENSE SEVERITY SCORE |
instant Offense Conviction
MANSIAUGH er oo... ccsscceccneceeeceenneonseenseereneneee =6 TOTAL HISTORY SCORE
Murder, Secend Degree; &tiemnat Murder ;
Assault with Intent to Commit Murder...  =2 lo
Murder, First Gegree oe eecesceecesnecsecneee =6 = : =
i O-2 3-5 6-10 11-15
Offender’s Roie |
Minor or Peripheral Role in Crime .. . =9
. ° i 6 7 8 9 |
Alone or Equal Partner oc =1 i T i |
‘ r
Leader, Where two or more offenders ...... =2 o i years :
. A 4 '
Offender's Intention ae 13 8 10 18 6
No Intent to Kill or injure .... =O 3
intent to Injure Only oo. - =2 D 3 9 ak :
Intent to KU cccsssessseseeeseccesceeessennssenseseseee =3 2 WV F +5 08 18 20
a WG é
Kn a 5 i ae 14 i8 | 25
U = i
2 is 22 27 36
Professional/Organized Crime, or Hired Killing g ~ .
No .. =0 0 z
Yes =A E i
om 13+ 20 25 30 30+
ul years
0
=2 ty
=3 au
Note: Exempiary institutional conduct will resuit in
Victim Vulnerability . ‘ consideration one vear earlier than shown above. A
Victim Not Unusualiy Vuinerabie woe. =6 {i . Boor institulicnal record will prevent of delay cunsia-
Victim Unusually Vulnerable .............0...-. =2 eration as indicated in Policy Directive OWA-45.12.
99
Tarmin Yrs, from Grid Anave = phn He
7 an ~ ™
Z Minimum Term imposed oy Court = ii &
CHECK ONE:
[1 Grid Term is same or longer than court term
LJ so guidelines 00 NOT aoply.
+ Grid Term is less than court term so quideiines
DO apply (if case meats policy criteria).
 

*

9 C8 Loa50 119-0. Sy 90s RK ECF nd f Lied keene Pagelp.13, Page 13 of 2xHiBIT i

 
 

 

 

 

 

a . f
V MoKA DEP MENT OF CORRECTIONS ; N a, ¥
a PAROLE BOARD ACTION ~— EXECUTIVE SESSION Bnet
INUMBER NAME DATE
f
Bu Z-2F Oo « (ei
=F
THE PAROLE BOARD, sitting in Executive Session, has ordered the following action: . i oo
J-4

 

Disbeeys es f Lb of Co -dhe-f_-

pene er oR? $ anadh

a es EE
ior FY 12-9 ep
a

Opty Mulla
J 22a —

 

 

 

 

 

Special Instructions to Secretary:

 

 

 

 

 

 

 

ff

 

 

 

 

 

 

 

 

 

 

 

MEMBER ame
MEMBER abe AVE?
KIM
MEMBER “y . Wa —
ae (J °
* Ke Ls
— ) Le,
DISSENT: MEMBER “fy _é
. ics
MEMBER ; a UL DA MEMBER
mig Am a wee “ff,
ON MEMBER MEMBER
“MEMBER MEMBER

 

 

 

 

 

 

EXECUTIVE SESSION

 
    

 

“MCHIGAU DEPARTMENT OFC

 

NUMBER

2-322

0.0.8.

 

NAME (LAST)

| OFFENSE

 

soree, venver
AGE:
ACTION {REASON coum TERM IMos}
Commutation Score Confirred a4

 

 

 

Actual release is subject to investigation and approval of the placement plan.

result in foss of parole.

12/53

fom omem te mee

NEXT ACTION DATE.

Case 1:19-cv-00395-RJKRSK ECF No. J filed 03/25/19 PagelD.14 Page 14 of RXHIBIT ¢
ORRECTIONS - PAROLE BOARD/NOTICE OF ACTION

CAXK-]p Rev 9g776

IpREV “CONSIDERA MON DATE Loc rioe

LACTION t

|
2/15/33

 

 

!

oMNE

ta

OFFICIAL DATE

 

INST RUC 1,

Vn
7
|

Institutional misconduct could

 

 

 

 

 

 

 

 

 

 

 

 

sna LE toe & ro
tonfica suideline Score of c2 years.
t
{
i
|
i
:
i
i
{
‘
!
i * of St
BY Tawarad &. Turner, Chairvan
BFS COMMENTS
L_
! PLACEMENT
INST. ASSIGNED TO: TDATE REPORT DUE
‘ton Codes:
SERVICE CONTINUED 32 Chrome recidivist 47 Investiaqation DOEHER ACTION
n ist 1
V7? Board denied tow risk 33 protect society oe Cumprte noose 80 Low tisk interview
~ Judge demed taw risk 35 Bos Bl Spec. consideration interview
_ dard denied special PAROLES & REINSTATEMENTS so ;
Téech. viol. sustamed aso : ' e a at = Be Reinstatement on contract
urther gemonsti ation 38 For improved record OG Heimstatement B83 Contract interview
‘ : 37 Tontract suspension “ee - * “
TEnCE Gehimifting 38 Rescind paraie 6&1 Regular oarole 84 RAT recommeded ty Warden
‘er orogracnmnimng 3@ Suspenced parole 52 Psgrole tn custody BS Volunteer Contract Terminee
‘Mreasons micaemecic: gael eo hee. 63 Contract full minimten 8E Not avatlabhie far near
ric reasons SISPOUITION DEF CRRED 64 Special parole 87 Continued at own renvest
‘tort 41 Insufficient into 65 90 day early parole 68 Contract rerected (by resigent at Nearing)
‘act 42 Current psychiatric report 66 Cuntract with the 90 days 89 Voluntary contract termination (job furloug)
"ed 43 Current medical reoort 67 Reparole on same term 90 Rehearing -- order sustained
44 Supplemental report on min. 68 Contract special parole 91 Lonn inderermingte mterview
sted 45 tnformation ana study 69 Low mnsk parole 92 Liter taw interview
cord 46 Furtner arscussion 76 Conditional parole 93 Murder tiest ittervew
» ° RESIDENT, 27 INSTITUTION, 3 — PAROLE BOARD, 4 - LPLA,, 5 CLass, COMM.

 
 

J

 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.15 Page 15 of EXHIBIT [)

~

 

 

 

 

aaa

EFFECTIVE DATE NUMBER

 

 

MICHIGAN DEPARTMENT OF CORRECTIONS 12-14-87 | PD-DWA~45.12

ACA STANDARDS

POLICY DIRECTIVE op a

 

 

 

 

 

 

SUBSECT

GUIDELINES FOR COMMUTATION aac GTO’ i a

 

 

 

 

 

 

 

APPLICATION: All prisoners serving Murder First Degree life sentences.

POLICY:

w

pelea

 

  

Commutation is a form of clemency granted by the Governor where
justice calls for mitigation of sentence. Such mitigation may
be warranted becauSe of a terminal or totally disabling and
irreversible medical condition, or because of extraordinary
Becompl tshment during incarceration.

—_

<

. je Prisoners serving for Murder in the First Degree and certain .
"P="? drug law violations are denied the possibility of any con- |
sideration ‘for special parole or “Lifer - Law" release. -
Historically, commutation has been their only avenue of release.

“A decision to recommend commutation rests solely with the Parole

Board.’ POE APL ihe SEs Dal fe aw dS CP, at vie : a

   
 
 
   
  
    
  
 
 
     
  
 
   

 

~The * “guideline Shall ‘be the’ basis for sthe Board S “Yecision to
“refer most cases. to: ‘the Governor with:a recommendation for com-
“mutation. ‘The final decision as to whether commutation shal] be
“granted on ‘each individual ase rests solely with the Governor.

 
  
   

ae as ee va De ga (860 ~SAS Lbndona: oA ‘

i aN Cates’ Covered by the ‘Guidelines: - TT

 

‘- . ai ~ : . 2 py Ss
- ot La t rs «

iThe guidelines cover prisoners serving Tife “For, "Murder. ia the a
First Degree. Prisoners serving mandatory life sentences not :
subject to parole for drug law violations MCLA 333.7401 and 7403
‘are not covered by these guidelines.: Those prisoners will be
‘considered for possible commutation referral on a case-by-case

wn basis..— : ee eh: ee re —_ Lae

 

ve Each prisoner: ‘serving for Murder First Degree. ‘shall have his or |
’ her guideline -score computed on ’the basis of the offense and ~
prior criminal record. This score shall then be applied to the
commutation grid to determine the number of years to be served
‘before commutation may be recommended.

a

Exception From the Guideline:

 

 

oo, i

in some cases, the circumstances of the oftense or the priso- - ,
ner's past history may be such that a recommendation for com-
mutation based on the guideline will not be made, because the
deep and lasting impact on the community is so great that
release would shock the public conscience, or because these cir-
cumstances suggest to the Board at the time of review that the

 

 

 
 

3

 

 

 

 

; Case 1:19-cv-00395-RJJ-RSK | ECF No. 1 filed 03/25/19 PagelD.16 Page 16 of 20

DOCUMENT TYPE | EPFECTIVE OATE " NUMBER

POLICY DIRECTIVE . 12-14-87 pp-DWA-45.12 2 3

offender may never be safely released. Where such cases occur,
the Board will, on its first review of the guideline recommen- .
dations, give the prisoner a written statement to the effect .

that it does not expect to use these guidelines in making a -

recommendation in his or her case and will include the reasons.

Irreversible and totally disabling or terminal medical con-
ditions may result in a recommendation of commutation in cases
not yet eligible under the guideline when the Board determines
that such release would not jeopardize the public. safety and is
in the best interest of all concerned.

__ Modification of Guideline Recommendations by Prison Behavior:
0? 1) “Extremely serious or persistent misconduct shall disqualify 3
Boia _ “sd prisoner’ from consideration under this policy... .~ |
os a eovtss ee oka, yl tir , . ° ay . Ve ae
:.14 (2) “There must have been ‘no major misconduct guilty finding %
--———within one year of consideration for recommendation. ,
av Mete(g)? If-at any time during the sentence for which commutation is
=a07|¥OT af being “considered the:prisoner :has been found ‘guilty of an il

 
 
 
 

i- od (flad2 settyssaultive crime by a court of law or,by .an. administrative

“sTangvoe Searing of -an assaultive’ act. which would be ,a.felony if :
prosecuted, the Board will normally use the date’of that
act rather than the commitment .date to ,jnitiate the time

ee ihe . i

ee eriod prescribed in the guidelines." " f oe
of GE Sze i OVD abe iii ates argh! ts “SQ raid bi gan :

8 899:bieT ata tp eae: Le sat
“it 233 :tinpTementation: Fungin PAeVIgs foe acy. gf Bawa
: rE ie Te ees ote Ob Za yores hi orm? oon ve, ts ak Fetes ft
cop a . 4.277 ‘ vgs ea '
vi tis Procedures will be developed by the reception centers, the 4
‘r2-22 4ngtitutions, and the Parole Board for the scoring and review of |
cases. - a i

 

oar

Do Prisoners will be given copies of their score sheets as they are |
"On completed, but must be advised that these are subject to Parole ;
- Board review and to the modifications discussed in this policy. |

Notification and Appeal: ~ : 7 ii

By the effective date of this policy, the policy and the guide-
line score sheet and grid shall be published in the penal press {
of each facility or otherwise made available to all prisoners *:
serving for First Degree Murder, this is done so they may be
aware of their own probable status with respect to commutation -
recommendations.

~~

 

 

C$0-219 Rev. 4/82

 
  
  
  
 
 

 
 

 

 

 

elo *., Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.17 Page 17 of 20
. ’ [PoocumENT Type ee Eretive baltCOUNUMBLRTO

POLICY DIRECTIVE 12-14-87 PD-DWA-45.12 rr

If any prisoner feels that his or her guideline score has not
been correctly computed, he or she may request an administrative
hearing under R 791.3310. Disagreement with the year values
inserted in the cells of the guideline grids, or with the par-
ticular items or item weights shown on the guideline score
sheets, is not a basis for review. .

Revision of the Guideline:

 

The Parole Board may at any future time revise the guidelines or
grid as it deems appropriate, but any prisoner who has already
entered the system and received a recommendation date under one
form of_the quideline may not have that date delayed by any.

later revision Ss Kind.

AUTHORITY: MCLA 24.207(k); 791.202, .204, .232, .244.
Administrative Rule 791.7760

 

 

 

 

APPROVED: f/-0 0-7
Robert Brown, J or a Date
NA SS whe \x
William J. Hudson, Chairperson ‘Date’
Michigan Parole Board
. RB: gs .
. 10/29/87

PREPARED BY: Marvin C. May, Administrative Assistant
Michigan Parole Board

ad

hy

 

 

 

 

 

 
 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.18 Page 18 of 20

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF MICHIGAN

DENVER GOREE, #111992
Plaintiff-Appellant
Case:2:19-cv-10869

Vv. Judge: Drain, Gershwin A.
MJ: Davis, Stephanie Dawkins
MICHIGAN PAROLE BOARD Filed: 03-25-2019 At 02:42 PM

PRIS GOREE VS MICHIGAN PAROLE BOARD

Defendants~Appellees / (DP)

 

State of Michigan )

County of Muskegon )

PROOF OF SERVICE

The undersigned affirms that on March 18th, 2019, copies of
the Plaintiff-Appellant's Civil Action incorporated therein with
Exhibits was served on the following persons, by placing same in
the mail, first class postage fully prepaid, at the below adse«

ress:

1 - original and 1 copy to - Office of the Clerk
United States District Court
Eastern District of Michigan
231 West Lafayette Blvd. Room 564
Detroit, Michigan 48226

1 - copy to ~- Michigan Department of Attorney General
Corrections Division
P.O. Box 30217
Lansing, Michigan 48909

10 - copies to- The Michigan Parole Board
Michigan Department of Corrections
P.O. Box 30003
Lansing, Michigan 48909

Under the penalty of perjury, I declare that the statements are
true to the best of my information, knowledge and belief.

Date March 18th, 2019 Kosnste tN

Denver Goree
#111992
2500 S. Sheridan Drive

Muskegon Heights, Michigan
49444
 

_ ¢age

oe reprenes +

Denver
#111992
2500 S. Sheridan Drive

Muskegon Heights, Michigan

one

49644

4,49;GV-00395-RJJ-RSK ECF

 

Se cee

OD ActYLSIG ‘sn
ae S419

f glcz $2 dW
YZ ALI9O4

  

 

i The Court Clerk

United States District Court
Eastern District of Michigan
231 W. Lafayette Blvd.
Detroit, Michigan 48226

|

No. 1 filed 03/25/19 PagelD.19° Page 19°of 207 ~~ =,

 

 

 

 
CIVIL COVER SHEET FOR PRISONER CASES

 

 

 

Case No. _19-10869 Judge: _Gershwin A. Drain Magistrate Judge: _Stephanie Dawkins Davis
Name of 1° Listed Plaintiff/Petitioner: Name of 1* Listed Defendant/Respondent:

Denver Goree Michigan Parole Board

Inmate Number: 111992 Additional Information:

 

Case 1:19-cv-00395-RJJ-RSK ECF No. 1 filed 03/25/19 PagelD.20 Page 20 of 20
Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
Earnest C. Brooks Correctional Facility

2500 S. Sheridan Drive
Muskegon Heights, MI 49444
MUSKEGON COUNTY

 

 

 

 

BASIS OF JURISDICTION ORIGIN
E 2 U.S. Government Defendant f& 1 Original Proceeding
Ix 3 Federal Question (— 5 Transferred from Another District Court
C Other:
NATURE OF SUIT
[™ 530 Habeas Corpus
Il 540 Mandamus FEE STATUS
550 Civil Rights  IFP In Forma Pauperis
FE 555 Prison Conditions C PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

l Yes No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

I” Yes kX No
> If yes, give the following information:
Court:
Case No:
Judge:

 

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
